Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

This Office action is in response to the application filed on 2/28/2022. Currently claims 12-23 are pending in the application.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14, and 16-19 are rejected under 35 U.S.C.103 as being obvious over Soldani (US Patent Application Publication No. 2004/0123435 A1), hereafter, referred to as “Soldani”, in view of Hideo et al. (JP-H09-314305-A), hereafter referred to as “Hideo” in view of Koga (US Patent Application Publication No. 2007/0076197 A1), hereafter, referred to as “Koga”.

	Regarding claim 12, Soldani teaches in Fig. 1, a method for producing articles for medical use, the method comprising delivering using a delivery system (element 36) (spray means) (that includes nozzle 16a and 17a) arranged to deliver bio-compatible fluid substance towards a support body having a surface (element 2) to obtain a coating layer.  Soldani teaches that the fluid substance which consists of mixtures 18 and 19 (Fig. 1) sprayed from a preparation using the two nozzles to form a coating layer (porous film) of desired thickness (para. [0049]) having plurality of particles of fluid substance (para. [0063]). Soldani also teaches a support body (element 37) on which the substances are deposited and build up (para. [0058]). Soldani also teaches the use of a control unit (element 35) that is designed to act on various parts, guns, spindles to control the coating operation. A suction device (element 34) connected to the hood (element 31) by the manifold line (line 33) as shown in Fig. 1 to generate suction configured to remove from the support body any surplus particles (mist) supplied by the nozzles (element 16a and 17a).  Soldani further teaches to control the desired thickness of the membrane (element 2) by controlling the mixture fluid flow rate of the nozzles, and alternating motion feed cycles (para. [0049], [0051], [0053]). 

But Soldani fails to explicitly teach the support body having a matrix surface being handled by a handling unit, and also that the handling unit is arranged to generate a relative movement with at least three degrees of freedom between the support body and the delivery system unit, in such a way that the support body can be coated with the  delivered biocompatible fluid substance to obtain a three-dimensional object having an object surface corresponding to the matrix surface of the support body. However, Hideo teaches in Fig. 1 a robotic die casting machine (element 100) having a spray robot (element 200) that is used to spray materials (agents) onto the mold surface of the die casting tool. Hideo teaches in Fig. 3, fixed (element 12A) and movable (element 12B) mold die (equivalent to matrix surface of support body) having mold surface of complicated irregularities and mold surface angles (equivalent to surface having at least two radii of curvature) (para. [0004]). Hideo also teaches in Fig. 1 the use of rotary seat (element 210) and motor (element 210a) (equivalent to handling unit) to control the movement of the sprayer and the movable platen on which the mold units are located. Hideo further teaches the use of two arms (element 220 and 230) (para. [0010]), three sets of telescopic rods that can expand and contract independently (para. [0005]) (equivalent to control relative distance between sprayer and target mold), along with ball screw mechanism consisting of rotatable ball screw rod, and a posture control mechanism capable of arbitrarily changing the crossing direction and crossing angle of the two flat plates by arbitrarily selecting and controlling the advancing position is joined between the robot wrist tip and the spray head (para. [005]), resulting in the capability of generating a relative movement with at least three degrees of freedom between the support body and the spray unit. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of claimed invention to incorporate the teaching of Hideo, and to substitute the cylindrical body 12 and the spindle system 5, 6 that holds the supporting element 11 that gets coated to form the porous membrane (element 2) of Soldani with a mold surface of complicated irregularities and angles of Hideo, to mimic an actual part structure to be three dimensionally printed; and spray means of the delivery system (of Soldani) with auxiliary spray mechanism of Hideo, in order to provide more degrees of freedom for movement of the apparatus and control the relative distance, and thereby obtain predictable results during coating (spraying) process (KSR Rationale B, MPEP 2143).  This simple substitution of known elements for another would help to obtain predictable results for the overall modified apparatus such as reaching all parts of the article to form a complicated and very irregular shaped part.  Therefore, it would have been obvious to any ordinary artisan that the modified apparatus would deliver the fluid substances towards the support body having matrix surface having multiple radii of curvature with relative movement of at least three degrees of freedom between the support body and the delivery system unit. Since both the references deal with deposition of materials by spraying means, one would a reasonable expectation of success from the substitution.

But Soldani and Hideo fail to explicitly disclose the removing of the unbound surplus particles.  However, Koga teaches in Fig. 8 and 9 a foreign particle removing apparatus (element 18) configured to remove foreign (equivalent to surplus) particles that utilizes suction of the particles, and blowing of gas (claim 16) by a device (element 18) that serves to remove the unbound surplus particles.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to incorporate the teaching of Koga, and simply substitute the suction device (element 34) of Soldani that is used to remove unwanted mist from the system with a suction and blowing device of Koga to remove the unbound surplus particles more efficiently, because it would allow to obtain predictable results (KSR Rationale B, MPEP 2143) by making the coating uniform and robust by getting rid of unbound particles.

Regarding claim 14, Hideo teaches in Fig. 1 that the handling unit includes an anthropomorphic robot having a chain of pivot joints, the chain of pivot joints having an end connected to a fixed base and the other end connected to a support base to which the support body or the delivery system unit can be removably mounted, the chain of pivot joints arranged to move the support body or the delivery system unit, according to at least six degrees of freedom.


Regarding claims 16-17, Soldani teaches in Fig. 1 a first nozzle (delivery unit) in element 16a to deliver a first jet (element 18) of fluid substance towards the support body to form the article (membrane element 2), and a second nozzle (delivery unit) in element 17a to deliver a second jet (element 19) of a fluid substance, so that the mixtures 18 and 19 are deposited based on the design to form the body of the article (membrane). The material recited in the claim (water) is interpreted to be an intended use or material worked upon, and therefore is not considered to be a limitation on the claimed method.  In the alternative, however, it would have been obvious to the ordinary artisan that the selection of water as a non-solvent for the second mixture 19 is a matter of appropriate mixture optimization for a particular product requirement.

Regarding claims 18-19, Soldani teaches two set of delivery units (nozzles) for the deposition of coating layer (polymeric) to form an article for medical use. However, it would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to extend the concept of delivery unit to accommodate a third delivery unit, because plurality of delivery units is merely a matter of tool optimization to accommodate a product requirement that would require additional synthetic polymeric material as an ingredient.

Claim 13, and 20 are rejected under 35 U.S.C.103 as being obvious over Soldani (US Patent Application Publication No. 2004/0123435 A1), in view of Hideo et al. (JP-H09-314305-A), in view of Koga (US Patent Application Publication No. 2007/0076197 A1), further in view of Mozeika et al. (US Patent Application Publication No. 2013/0015596 A1), hereafter referred to as “Mozeika”.

Regarding claims 13, and 20, Soldani, Hideo, and Koga together teaches a method for producing articles for medical use. But Soldani, Hideo, and Koga are silent on having a counter mold to press the deposited layer.  However, Mozeika teaches in Fig. 8A and 8B in the fabrication of a three-dimensional article using a robotic fabricator using a three-dimensional printing process, that the apparatus comprises a counter-mold in element (element 812), which is adapted, once delivery of the fluid substance is completed, the counter-mold is pressed for formation of the structure. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to combine counter mold, because that would allow the robotic arm to use the counter mold to press the article to give it a distinctive shape when required based on the product design and specification according to known method (KSR Rationale A, MPEP 2143). Since the reference deal with a three- dimensional printing process using a robot, one would have reasonable expectation of success from the combination.

Claim 15 is are rejected under 35 U.S.C.103 as being obvious over Soldani (US Patent Application Publication No. 2004/0123435 A1), in view of Hideo et al. (JP-H09-314305-A), in view of Koga (US Patent Application Publication No. 2007/0076197 A1), further in view of Chrystall et al. (US Patent No. 6,581,437 B2), hereafter referred to as “Chrystall”.


Regarding claim 15, Soldani, Hideo, and Koga together teach a method for producing articles for medical use. But Soldani, Hideo, and Koga are silent on having plurality of linear actuators with their ends at a fixed base and at support base.  However, Chrystall teaches in Fig. 1 an apparatus, where six linear actuators connect the strike plate (element 2) with the base plates (element 7) in a robotic testing application permitting motion in six degrees of freedom (column 2, lines16-17). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to incorporate the teaching of Chrystall with that of Hideo’s robotic apparatus and combine the use plurality of linear actuators for achieving the six degrees of freedom by combining prior art elements according to known methods to yield predictable results (KSR Rationale A, MPEP 2143). Since the references deal with robotics, one would have reasonable expectation of success from their combination.

Claim 21 is rejected under 35 U.S.C.103 as being obvious over Soldani (US Patent Application Publication No. 2004/0123435 A1), in view of Hideo et al. (JP-H09-314305-A), in view of Koga (US Patent Application Publication No. 2007/0076197 A1), Mozeika et al. (US Patent Application Publication No. 2013/0015596 A1), in view of Bhat et al. (US Patent Application Publication No. 2009/0165803 A1), hereafter referred to as “Bhat”.

Regarding claim 21, Soldani, Hideo, Koga and Mozeika together teaches a method for producing articles for medical use. But Soldani, Hideo, Koga and Mozeika fail to explicitly teach that the process comprising of hot pressing the coating layer deposited on the support body. However, Bhat teaches the use of hot pressing process in the formation of implants having composite layers with polymer substrate and biocompatible material. Bhat teaches the formation of the layers via hot pressing or lamination to form the assembly. The silicone coating and patch coating are useful for preventing or reducing delamination of the layer from the composite layer. The silicone coating and patch coating are also useful for preventing or reducing the formation of cracks and bubbles in the polymer layer (para. [0145]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Bhat and use hot pressing, because that would prevent the delamination of the coating layer from the composite material.

Claims 22-23 are rejected under 35 U.S.C.103 as being obvious over Soldani (US Patent Application Publication No. 2004/0123435 A1), in view of Hideo et al. (JP-H09-314305-A), in view of Koga (US Patent Application Publication No. 2007/0076197 A1), in view of Elsner et al. (US Patent Application Publication No. 2008/0233302 A1), hereafter referred to as “Elsner”.

Regarding claims 22-23, Soldani, Hideo, and Koga together teaches a method for producing articles for medical use. But Soldani, Hideo, and Koga fail to explicitly teach that the process comprises of control unit monitoring the thickness of the coating layer.  However, Elsner teaches in Fig. 4, in a schematic diagram to illustrate a process, for which, during layered application the layer thickness of a coat actually applied is controlled subject to measuring data for the layer thickness of a pre-applied layer (para [0066]). For this purpose, Elsner teaches using an interval measuring device 40 measuring data is recorded, which allows conclusions to be drawn on the thickness of a last coating applied 41. Elsner also teaches to use the automatic thickness monitoring in the process to form three-dimensional items by means of layered application (para. [0067]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to incorporate the teaching of Elsner, and combine the concept to monitoring the thickness in real time as the coating process (deposition) is progress with the control system, because that would provide real time feedback, and ensure that the process would not deviate from the desired set point (KSR Rationale A, MPEP 2143). Since the reference deal with a method of producing three-dimensional article by additive manufacturing, one would have reasonable expectation of success from the combination.

Additionally, Soldani teaches a control unit that is designed to act on various parts to control the coating operation and control the desired thickness by controlling the fluid flow rates.  Additionally, Elsner also teaches to use the automatic thickness monitoring in the process to form three-dimensional items by means of layered application (para. [0067]).  Therefore, it would have been obvious to any ordinary artisan that the coating layer is capable of being adjusted based on the feedback from monitoring.


Conclusion
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Eastern Time).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Primary Examiner, Art Unit 1742